DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/9/2021 is acknowledged.
Claims 1, 6, 9-11, 15, 16, 19, and 20 are amended.
Claims 2, 3, 7, 12, 13, and 17 are cancelled.
Claims 21-26 are newly added.

Response to Amendment

Amendments filed on 11/9/2021 are entered for prosecution. Claims 1, 4-6, 8-11, 14-16, and 18-26 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.
Applicant’s amendment to claim 15 have overcome the 112(b) rejection to claim 15 previously set forth in the Non-Final Action mailed 8/9/2021.


Response to Arguments

Applicant’s arguments with respect to independent claims 1, 6, 9, 11, 16, and 19 (pages 9-11) in a reply filed 11/9/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-11, 14-16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0279186 A1, hereinafter Park) in view of Rastegardoost et al. (US 2020/0314913 A1, hereinafter Rastegardoost) further in view of Jeon et al. (US 2019/0253986 A1, hereinafter Jeon)

It is noted that the corresponding citation from Rastegardoost to the rejection of the claims is supported by Provisional Application US 62/825,645 to which Rastegardoost claims the priority, and which has been filed on Mar. 28, 2019. Thus, Rastegardoost was effectively filed before the effective filing date of the Jeon to the rejection of the claims is supported by Provisional Application US 62/631,332 to which Jeon claims the priority, and which has been filed on Feb. 15, 2018. Thus, Jeon was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
Park teaches a method (see, Park: Fig. 28, Fig. 34, and para. [0331]) performed by a terminal in a communication system (Fig. 28, UE 2801), the method comprising: receiving, from a source base station (Fig. 28, Source gNB 2802), configuration information for a handover (e.g., a handover command) to a target base station (Fig. 28, Target gNB 2803), the configuration information including information on a first type random access procedure and a second type random access procedure (Fig. 28, Step 2850 “Handover command, RA information (including, e.g., type of RA procedure)” received from the Source gNB 2802 and para. [0331], “The source base station 2802 may send, to the wireless device 2801 and base on the third message, a fourth message, at step 2850. … The fourth message may be an RRC connection reconfiguration message. … The fourth message may comprise an indication indicating that a random access for a handover execution is performed with one of a two-step random access procedure and/or a four-step random access procedure”, wherein a two-step random access procedure is equivalent to the first type random access procedure and a four-step random access procedure is equivalent to the second type random access procedure.).
Park does not explicitly teach wherein identifying a type of random access procedure as the first type random access procedure, in response to a reference signal received power (RSRP) being above a threshold, wherein the threshold is included in a system information block.
In the same field of endeavor, Rastegardoost teaches wherein identifying a type of random access procedure as the first type random access procedure (e.g., two-step random access procedure), in response to a reference signal received power (RSRP) being above a threshold (see, Rastegardoost: para. [0403], “The wireless device may select between a 2-step RACH and a 4-step RACH based on RSRP. The wireless device may select 2-step RACH, for example in case the measured RSRP exceeds a threshold (e.g., a pre-defined or a pre-configured threshold)”, support is found in para. [00253] of 62/825,645), wherein the threshold is included in a system information block (see, Rastegardoost: para. [0309], “the first downlink reference signal may comprise one or more system information (e.g., master information block (MIB) and/or system information block (SIB))”, para. [0318], “The first reference signal received power threshold may be broadcast” and para. [0393], “The Msg A configuration in 2-step RACH may be broadcast by the base station to the wireless device (e.g., via system information)”. Rastegardoost teaches that the reference signal received power threshold is broadcast via system information block by the base station to the wireless device.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the teachings of Rastegardoost in order to provide assistive guide and/or some predefined rule to help the wireless device make the selection of whether initiating a 2-step RACH or 4-step RACH (see, Rastegardoost: para. [0403], support is found in para. [00253] of 62/825,645). 
Park further teaches wherein performing the first type of random access procedure with the target base station (see, Park: Fig. 28, Step 2860 “Channel access” to the Target gNB 2803 and para. [0332], “The wireless device 2801 may send, based on the random access information in the fourth message, a fifth message that may be part of a random access procedure with the target base station 2803, at step 2860. … The random access preamble may be transmitted in a first step of … a two-step random access procedure”), wherein information on the performed first type random access procedure is stored, based on a detection of an RLF associated with the first type random access procedure (see, Park: para. [0315] teaches wherein the UE has a counter for counting the number of HARQ transmissions, which is increased by one based on transmitting a next RV in the cell and is used to determine that two-step RA procedure has failed if the counter reaches the maximum number of HARQ transmissions configured in the cell. It is obvious to one or ordinary skill in the art that the information on the performed random access procedure (e.g., success or failure) needs to be stored in order to be able to count the number of HARQ retransmission based on a detection of an RLF associated with the first type random access procedure and to be able to report a RLF to the base station when the maximum number of HARQ transmissions is reached. Therefore, Park teaches the claimed limitation.).
Park in view of Rastegardoost does not explicitly teach wherein the stored information on the first type random access procedure is specifically for the purpose of a radio link failure (RLF) report.
In the same field of endeavor, Jeon teaches wherein detecting RLF based on random access failure and storing including the information on the performed random access procedure for RLF report (see, Jeon: para. [0326], “A higher layer (e.g., an RRC) of a wireless device may detect radio link failure (RLF) based on one or more of: i) physical layer problems based on a first timer and/or a counter mechanism, ii) a random-access problem indication from a MAC layer based on reaching a predetermined and/or maximum number RACH preamble transmissions, and/or iii) an indication from an RLC layer based on reaching a predetermined and/or maximum number of retransmissions”, support is found in para. [00173] of 62/631,332, and para. [0328], “The wireless device may send a stored RLF report to a base station”, support is found in para. [00175] of 62/631,332.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Rastegardoost to include the teachings of Jeon in order to provide a stored RLF report based on a detection of an RLF associated with the two-step random access procedure to a base station (see, Jeon: para. [0328]).

Regarding claim 4:
As discussed above, Park in view of Rastegardoost and Jeon teaches all limitations in claim 1.
	Park further teaches wherein performing the second type random access procedure (e.g., four-step random access procedure) in response to the first type random access procedure (e.g., two-step random access procedure) being identified as not completed (para. [0271], “The wireless device may determine the type of RA procedure (e.g., a two-step RA procedure) based on whether an initial attempt of the particular RA procedure is successful. If the wireless device determines that the first attempt at the RA procedure is not successful, … the wireless device may determine to perform a four-step RA procedure.” Accordingly, Park teaches wherein a four-step RA procedure (e.g., the second type RA) is performed in response to an unsuccessful attempt of a two-step RA procedure (e.g., the first type RA).).

Regarding claim 5:
As discussed above, Park in view of Rastegardoost and Jeon teaches all limitations in claim 1.
Park further teaches wherein the configuration information further includes a maximum number of preamble transmissions for the first type random access procedure, and wherein the first type random access procedure is identified as not completed in response to a number of preamble transmission being above the maximum number (see, Park: para. [0315] teaches wherein the maximum number of HARQ transmissions is determined for a two-step RA procedure (e.g., the first type random access procedure). The UE has a counter for counting the number of HARQ transmissions, which is increased by one based on transmitting a next RV in the cell and is used to determine that two-step RA procedure has failed if the counter reaches the maximum number of HARQ transmissions configured in the cell.).

Regarding claim 21:
As discussed above, Park in view of Rastegardoost and Jeon teaches all limitations in claim 1.
Jeon further teaches wherein receiving a request for reporting the RLF report; and transmitting the RLF report including the information on the performed first type random access procedure stored for the RLF report (see, Jeon: para. [0326], “A higher layer (e.g., an RRC) of a wireless device may detect radio link failure (RLF) based on one or more of: i) physical layer problems based on a first timer and/or a counter mechanism, ii) a random-access problem indication from a MAC layer based on reaching a predetermined and/or maximum number RACH preamble transmissions, and/or iii) an indication from an RLC layer based on reaching a predetermined and/or maximum number of retransmissions”, support is found in para. [00173] of 62/631,332, and para. [0328], “The wireless device may send a stored RLF report to a base station, for example, after or based on a request from the base station.”, support is found in para. [00175] of 62/631,332.).

Regarding claim 22:
As discussed above, Park in view of Rastegardoost and Jeon teaches all limitations in claim 1.
Rastegardoost further teaches wherein the configuration information further includes random access parameters for each of the first type random access procedure and the second type random access procedure (see, Rastegardoost: para. [0319] teaches “The one or more random access resources may be provided by one or more RRC messages” and para. [0321] teaches “One or more RRC message may comprise one or more random access parameters”), and wherein the random access parameters include: a preamble index (see, Rastegardoost: para. [0283] [0316], “preamble index”), a synchronization signal/physical broadcast channel (SS/PBCH) block index (see, Rastegardoost: para. [0316], “one or more SS/PBCH block indexes”), a random access occasion (see, Rastegardoost: para. [0321], “one or more RACH occasions”), a physical random access channel (PRACH) mask index (see, Rastegardoost: para. [0321], “one or more PRACH mask index”), and a number of SS/PBCH blocks per the random access occasion (see, Rastegardoost: para. [0321], “a number of SSBs per random access channel (RACH) occasion”).

Regarding claim 6:
Park teaches a method (see, Park: Fig. 28) performed by a target base station in a communication system (see, Park: Fig. 28, Target gNB 2803), the method comprising: receiving, from a source base station (see, Park: Fig. 28, Source gNB 2802), a message requesting a handover from the source base station to the target base station (see, Park: Fig. 28, Step 2830, “Handover request”); transmitting, to the source base station, configuration information including information on a first type random access procedure and a second type random access procedure (see, Park: Fig. 28, Step 2840, “Handover request acknowledge, RA information (including, e.g., type of RA procedure)”).
Park does not explicitly teach wherein performing the first type random access procedure with a terminal based on a reference signal received power (RSRP) being above a threshold, the threshold being included in a system information block.
In the same field of endeavor, Rastegardoost teaches wherein performing the first type random access procedure with a terminal (e.g., two-step random access procedure) based on a reference signal received power (RSRP) being above a threshold (see, Rastegardoost: para. [0403], “The wireless device may select between a 2-step RACH and a 4-step RACH based on RSRP. The wireless device may select 2-step RACH, for example in case the measured RSRP exceeds a threshold (e.g., a pre-defined or a pre-configured threshold)”, support is found in para. [00253] of 62/825,645), the threshold being included in a system information block (see, Rastegardoost: para. [0309], “the first downlink reference signal may comprise one or more system information (e.g., master information block (MIB) and/or system information block (SIB))”, para. [0318], “The first reference signal received power threshold may be broadcast” and para. [0393], “The Msg A configuration in 2-step RACH may be broadcast by the base station to the wireless device (e.g., via system information)”. Rastegardoost teaches that the reference signal received power threshold is broadcast via system information block by the base station to the wireless device.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the teachings of Rastegardoost in order to provide assistive guide and/or some predefined rule to help the wireless device make the selection of whether initiating a 2-step RACH or 4-step RACH (see, Rastegardoost: para. [0403], support is found in para. [00253] of 62/825,645). 
Park further teaches wherein the configuration information (e.g., type of RA procedure) is transmitted from the source base station to the terminal (see, Park: Fig. 28, Step 2850, “Handover command, RA information (including, e.g. type of RA procedure)” transmitted from the Source gNB 2802 to the UE 2801), and wherein information on the performed first type random access  (see, Park: para. [0315] teaches wherein the UE has a counter for counting the number of HARQ transmissions, which is increased by one based on transmitting a next RV in the cell and is used to determine that two-step RA procedure has failed if the counter reaches the maximum number of HARQ transmissions configured in the cell. It is obvious to one or ordinary skill in the art that the information on the performed random access procedure (e.g., success or failure) needs to be stored in order to be able to count the number of HARQ retransmission based on a detection of an RLF associated with the first type random access procedure and to be able to report a RLF to the base station when the maximum number of HARQ transmissions is reached. Therefore, Park teaches the claimed limitation.).
Park in view of Rastegardoost does not explicitly teach wherein the stored information in the terminal on the first type random access procedure is specifically for the purpose of a radio link failure (RLF) report.
In the same field of endeavor, Jeon teaches wherein detecting RLF based on random access failure and storing including the information on the performed random access procedure for RLF report (see, Jeon: para. [0326], “A higher layer (e.g., an RRC) of a wireless device may detect radio link failure (RLF) based on one or more of: i) physical layer problems based on a first timer and/or a counter mechanism, ii) a random-access problem indication from a MAC layer based on reaching a predetermined and/or maximum number RACH preamble transmissions, and/or iii) an indication from an RLC layer based on reaching a predetermined and/or maximum number of retransmissions”, support is found in para. [00173] of 62/631,332, and para. [0328], “The wireless device may send a stored RLF report to a base station”, support is found in para. [00175] of 62/631,332.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Rastegardoost to include the teachings of Jeon in order to provide a stored RLF report based on a detection of an RLF associated with the two-step random access procedure to a base station (see, Jeon: para. [0328]).

Regarding claim 8:
As discussed above, Park in view of Rastegardoost and Jeon teaches all limitations in claim 6.
Claim 8 is directed towards a target base station of claim 6 configured to perform the method of claim 4 and claim 5 with a terminal device and recites similar features to claim 4 and claim 5. Therefore, claim 8 is rejected under similar rationale to claim 4 and claim 5.

Regarding claim 23:
As discussed above, Park in view of Rastegardoost and Jeon teaches all limitations in claim 6.


Regarding claim 9:
	Park teaches a method (see, Park: Fig. 28) performed by a source base station in a communication system (Fig. 28, Source gNB 2802), the method comprising: 
transmitting, to a target base station (Fig. 28, Target gNB 2803), a message requesting a handover from the source base station to the target base station (Fig. 28, Step 2830, “Handover request”); 
receiving, from the target base station, configuration information including information on a first type random access procedure and a second type random access procedure (Fig. 28, Step 2840, “Handover request acknowledge, RA information (including, e.g., type of RA procedure)”); and 
transmitting, to a terminal, the configuration information (Fig. 28, Step 2850, “Handover command, RA information (including, e.g. type of RA procedure)” transmitted from the Source gNB 2802 to the UE 2801), 
Park does not explicitly teach wherein a type of random access procedure associated with the terminal and the target base station is a first type random access procedure based on a reference signal received power (RSRP) being above a threshold, the threshold being included in a system information block.
Rastegardoost teaches wherein a type of random access procedure associated with the terminal and the target base station is a first type random access procedure (e.g., two-step random access procedure) based on a reference signal received power (RSRP) being above a threshold (see, Rastegardoost: para. [0403], “The wireless device may select between a 2-step RACH and a 4-step RACH based on RSRP. The wireless device may select 2-step RACH, for example in case the measured RSRP exceeds a threshold (e.g., a pre-defined or a pre-configured threshold)”, support is found in para. [00253] of 62/825,645), the threshold being included in a system information block (see, Rastegardoost: para. [0309], “the first downlink reference signal may comprise one or more system information (e.g., master information block (MIB) and/or system information block (SIB))”, para. [0318], “The first reference signal received power threshold may be broadcast” and para. [0393], “The Msg A configuration in 2-step RACH may be broadcast by the base station to the wireless device (e.g., via system information)”. Rastegardoost teaches that the reference signal received power threshold is broadcast via system information block by the base station to the wireless device.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the teachings of Rastegardoost in order to provide assistive guide and/or some predefined rule to help the wireless device make the selection of whether (see, Rastegardoost: para. [0403], support is found in para. [00253] of 62/825,645).
Park further teaches wherein information on the performed first type random access procedure is stored in the terminal, based on a detection of an RLF associated with the first type random access procedure (see, Park: para. [0315] teaches wherein the UE has a counter for counting the number of HARQ transmissions, which is increased by one based on transmitting a next RV in the cell and is used to determine that two-step RA procedure has failed if the counter reaches the maximum number of HARQ transmissions configured in the cell. It is obvious to one or ordinary skill in the art that the information on the performed random access procedure (e.g., success or failure) needs to be stored in order to be able to count the number of HARQ retransmission based on a detection of an RLF associated with the first type random access procedure and to be able to report a RLF to the base station when the maximum number of HARQ transmissions is reached. Therefore, Park teaches the claimed limitation.).
Park in view of Rastegardoost does not explicitly teach wherein the stored information in the terminal on the first type random access procedure is specifically for the purpose of a radio link failure (RLF) report.
In the same field of endeavor, Jeon teaches wherein detecting RLF based on random access failure and storing including the information on the performed random access procedure for RLF report (see, Jeon: para. [0326], “A higher layer (e.g., an RRC) of a wireless device may detect radio link failure (RLF) based on one or more of: i) physical layer problems based on a first timer and/or a counter mechanism, ii) a random-access problem indication from a MAC layer based on reaching a predetermined and/or maximum number RACH preamble transmissions, and/or iii) an indication from an RLC layer based on reaching a predetermined and/or maximum number of retransmissions”, support is found in para. [00173] of 62/631,332, and para. [0328], “The wireless device may send a stored RLF report to a base station”, support is found in para. [00175] of 62/631,332.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Rastegardoost to include the teachings of Jeon in order to provide a stored RLF report based on a detection of an RLF associated with the two-step random access procedure to a base station (see, Jeon: para. [0328]).

Regarding claim 10:
As discussed above, Park in view of Rastegardoost and Jeon teaches all limitations in claim 9.
Claim 10 is directed towards a source base station of claim 9 configured to perform the method of claim 4 and claim 5 with a terminal device and recites similar features to claim 4 and claim 5. Therefore, claim 10 is rejected under similar rationale to claim 4 and claim 5.

Regarding claim 11:
(see, Park: Fig. 28, UE 2801 and Fig. 4, Wireless Device 406), the terminal comprising: a transceiver (Fig. 4, Communication Interface 407); and a controller (Fig. 4, Processor 408) configured to perform the method of claim 1. Therefore, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 14:
Claim 14 is directed towards a terminal of claim 11 configured to perform the method of claim 4. Therefore, claim 14 is rejected under similar rationale to claim 4.

Regarding claim 15:
Claim 15 is directed towards a terminal of claim 14 configured to perform the method of claim 5. Therefore, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 24:
Claim 24 is directed towards a terminal of claim 11 configured to perform the method of claim 21. Therefore, claim 24 is rejected under similar rationale to claim 21.

Regarding claim 25:


Regarding claim 16:
Claim 16 is directed towards a target base station in a communication system (see, Park: Fig. 28, Target gNB 2803 and Fig. 4, Base Station 401), the target base station comprising: a transceiver (Fig. 4, Communication Interface 402); and a controller (Fig. 4, Processor 403) configured to perform the method of claim 6. Therefore, claim 16 is rejected under similar rationale to claim 6.

Regarding claim 18:
Claim 18 is directed towards a target base station of claim 16 configured to perform the method of claim 8. Therefore, claim 18 is rejected under similar rationale to claim 8.

Regarding claim 26:
Claim 26 is directed towards a target base station of claim 16 configured to perform the method of claim 23. Therefore, claim 26 is rejected under similar rationale to claim 23.

Regarding claim 19:
(see, Park: Fig. 28, Source gNB 2802 and Fig. 4, Base Station 401), the source base station comprising: a transceiver (Fig. 4, Communication Interface 402); and a controller (Fig. 4, Processor 403) configured to perform the method of claim 9. Therefore, claim 19 is rejected under similar rationale to claim 9.

Regarding claim 20:
Claim 20 is directed towards a source base station of claim 19 configured to perform the method of claim 10. Therefore, claim 20 is rejected under similar rationale to claim 10.

Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   




/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471